Mr. Justice Denison
delivered the opinion of the court.
Elmer Martin, a resident of Dolores county, brought *375suit in. that county against Elizabeth, his wife, for divorce. Her motion to changé the place of trial to Denver was denied. She showed that her residence for more than nine months had been in the latter place. Service was by publication. A rule to show cause was granted by this court.
A divorce suit may be brought in the county of plaintiff’s residence. S. L. 1917, Ch. 65, § 5, but the procedure must be according to the code. Id. § 2. The code requires the case to be tried in the county of defendant’s residence unless service is had in the county of plaintiff’s residence. Code, § 29. The motion therefore should have been granted. Let the permanent writ issue with order to the respondent to transfer the cause.-
Mr. Chief Justice Scott and Mr. Justice Whitford concur.